Exhibit 10.8
 


FIRST AMENDMENT TO MORTGAGE AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO MORTGAGE AND SECURITY AGREEMENT (“Amendment”), dated as
of June 26, 2007, between COSTA BLANCA II REAL ESTATE, LLC, a Florida limited
liability company, having an address at 2460 Sand Lake Road, Orlando, Florida
32809, COSTA BLANCA III REAL ESTATE, LLC, a Florida limited liability company,
having an address at 2460 Sand Lake Road, Orlando, Florida 32809, TDS TOWN HOMES
(PHASE 1), LLC, a Florida limited liability company, having an address at 2460
Sand Lake Road, Orlando, Florida 32809 and TDS TOWN HOMES (PHASE 2), LLC, a
Florida limited liability company, having an address at 2460 Sand Lake Road,
Orlando, Florida 32809, jointly and severally (collectively, “Mortgagor”), and
KENNEDY FUNDING, INC. (“Lender”), a New Jersey corporation having an address at
Two University Plaza, Suite 402, Hackensack, New Jersey 07601 as Agent for the
lenders identified in Schedule A of the Note (as hereinafter defined), in each
case having an address care of Kennedy Funding, Inc., Two University Plaza,
Suite 402, Hackensack, New Jersey 07601 (the aforesaid Lender and lenders are
hereinafter collectively referred to as “Mortgagee”). Mortgagor and Mortgagee
may hereinafter be referred to at times individually as a “Party” and
collectively as the “Parties”.
 
WITNESSETH:
 
WHEREAS, Mortgagor and Mortgagee are parties to that certain Mortgage and
Security Agreement dated as of April 20, 2007 (the “Original Mortgage”); and
 
WHEREAS, Mortgagor and Mortgagee wish to amend the Original Mortgage as set
forth below.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Original Mortgage, the Parties, intending to be legally bound,
agree as follows:
 
1. From and after the effective date of this Amendment, the following text is
hereby added as a new Section 6.28 of the Original Mortgage.
 
 




 

-1-

--------------------------------------------------------------------------------


“Section 6.28. CROSS COLLATERALIZATION. Mortgagor understands and agrees that
the Loan is and will be cross-collateralized with that certain loan dated as of
June 26, 2007 in the amount of Four Million Four Hundred Fifty Thousand
($4,450,000) Dollars by and between Costa Blanca I Real Estate, LLC, a Florida
limited liability company and Mortgagee, as Agent (the “Costa I Loan”). It is
understood and agreed that a default (beyond any applicable grace periods) under
the terms and conditions of (i) that certain Loan and Security Agreement dated
as of June 26, 2007 (“Costa I Loan Agreement”), between Costa Blanca I Real
Estate, LLC (“Costa I”) and Mortgagee, as Agent, and/or (ii) any other document
or agreement given or delivered to Mortgagee in connection therewith, including
without limitation that certain (a) Promissory Note in the original principal
amount of Four Million Four Hundred Fifty Thousand ($4,450,000) Dollars dated as
of June 26, 2007, and (b) and that certain Mortgage and Security Agreement filed
in the County of Polk, State of Florida which was given as security for the
repayment of said Promissory Note (the “Costa I Loan Documents”) will also
constitute a default under the terms and conditions of the Loan and will entitle
Mortgagee to all rights and remedies available to Mortgagee under the Costa I
Loan Documents. It is further understood and agreed that in the event Mortgagor
defaults (beyond any applicable grace periods) under the terms and conditions of
the Loan or any of the Loan Documents executed or delivered in connection with
the Loan, Mortgagee shall have the right to declare the Costa I Loan in default
and accelerate same and avail itself of any rights and remedies thereunder.
Mortgagor shall execute any and all documents necessary to effectuate such
cross-collateralization.”
 
2. From and after the effective date of this Amendment, Section 2.20(f) of the
Original Mortgage is deleted in its entirety and replaced with the following
text.
 
“The Mortgagor acknowledges and agrees that the Note may only be prepaid in
whole if either (1) all amounts due and owning to Mortgagee pursuant to the
Costa I Loan Documents are paid in full and no obligations to Mortgagee are
outstanding thereunder, or (2) the Project (as defined in the Loan Agreement) is
fully completed, as determined by Mortgagee in its sole discretion, or (3) the
Mortgagor deposits with Mortgagee, in cash, an amount equal to the greater of
(i) the amount of the Holdback (as defined in the Loan Agreement), and (ii) the
amount necessary to complete the Project, as determined by Mortgagee in its
reasonable discretion (“Cash Collateral”).
 
 
 




 

-2-

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, in the event the Mortgagor deposits the Cash
Collateral with Mortgagee, regardless of whether the Note is prepaid in whole,
and no Event of Default hereunder or under any other Loan Documents or any of
the Costa I Loan Documents shall have occurred beyond any applicable cure
periods, Mortgagee shall, at the sole cost and expense of Mortgagor, release its
lien on that portion of the Mortgaged Property owned by TDS Amenities, Inc.
which is not the TDS Property (“TDS Remainder Property”); provided, however,
that in addition to the Cash Collateral, the Mortgagor shall provide to
Mortgagee, (a) written evidence, satisfactory to Mortgagee in its reasonable
discretion, that the completion of the Project (as defined in the Loan
Agreement), the resort water complex (including a wave pool, flowrider surfing
pool, water slides, spas and a four-story children’s water park) and the 16,000
square foot pool-side sports bar (collectively, “Amenities”), each of which
shall be located on or adjacent to the Mortgaged Property, shall be partially
financed in an amount of no less than $5,800,000 (i.e. $2,900,000 plus the Cash
Collateral) by an institutional lender, (b) documentation evidencing that the
swimming pool on the TDS Remainder Property will be constructed, to Mortgagee’s
reasonable satisfaction, in accordance with the plans and specifications
provided to Mortgagor by Mortgagee and the contract submitted to Mortgagee from
Weller Pools, (c) written evidence that the owners of all or any portion of the
remainder of the Mortgaged Property shall have access to, and the ability to
use, the swimming pool constructed on the TDS Remainder Property and the other
Amenities pursuant to easements established by the Mortgagor and reasonably
acceptable to Mortgagee, (d) written evidence that Mortgagee shall have
continued access into and across the TDS Remainder Property pursuant to
easements established by the Mortgagor and reasonably acceptable to Mortgagee to
complete the Project, if necessary, (e) such other documents as may be required
by Mortgagee in its reasonable discretion, and (f) written evidence that the
construction contract submitted to Mortgagee from Weller Pools to complete the
Project is still in full force and effect.
 
 


 

-3-

--------------------------------------------------------------------------------


 
The Cash Collateral shall be held by Mortgagee as additional security for (1)
the repayment of the Loan and the Costa I Loan, (2) the repayment of all
obligations owed to Mortgagee pursuant to the Loan Documents and the Costa I
Loan Documents, and (3) the completion of the Project, and shall be disbursed to
Mortgagor or Costa I, as applicable, in accordance with the terms and conditions
of Sections 2(e) and 2(j) of the Loan Agreement or Sections 2(e) and 2(j) of the
Costa I Loan Agreement, as applicable.
 
Notwithstanding the foregoing, upon an Event of Default, Mortgagee may, in its
sole discretion, apply all or any portion of the Cash Collateral to any
outstanding payment, sum or obligation of Mortgagor under the Loan Documents or
the Costa I Loan Documents, including without limitation, the completion of the
Project.”
 
3. Original Mortgage. Mortgagor acknowledges and agrees that the Original
Mortgage is in full force and effect as of the date hereof.
 
4. Integration of Amendment and Original Mortgage.  From and after the effective
date of this Amendment, the Original Mortgage and this Amendment shall be read
as one agreement.  Except as set forth in this Amendment, all other terms and
conditions of the Original Mortgage are not being modified or amended, and shall
remain in full force and effect.
 
5. Counterparts. This Amendment may be executed in any number of counterparts,
and each when so executed and delivered shall be an original, but all the
counterparts shall together constitute one and the same instrument.
 
[Remainder of Page Intentionally Left Blank]




 

-4-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Mortgagor has executed this First Amendment to Mortgage and
Security Agreement as of the date first above written.
 
WITNESS:
 
 
 
 
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
MORTGAGOR:
 
COSTA BLANCA II REAL ESTATE, LLC, a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd., a Florida limited partnership, its
manager
 
By: TDS Management, LLC, a Florida limited liability company, its general
partner
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Manager
 
 
 
 
WITNESS:
 
 
 
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
MORTGAGOR:
 
COSTA BLANCA III REAL ESTATE, LLC, a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd., a Florida limited partnership, its
manager
 
By: TDS Management, LLC, a Florida limited liability company, its general
partner
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Manager
 

 
-5-

--------------------------------------------------------------------------------


WITNESS:
 
 
 
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
MORTGAGOR:
 
TDS TOWN HOMES (PHASE 1), LLC, a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 1), Ltd., a Florida limited partnership, its
manager
 
By: TDS Management, LLC, a Florida limited liability company, its general
partner
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Manager
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
MORTGAGOR:
 
TDS TOWN HOMES (PHASE 2), LLC, a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd., a Florida limited partnership, its
manager
 
By: TDS Management, LLC, a Florida limited liability company, its general
partner
 
 
 
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Manager
 

 
-6-

--------------------------------------------------------------------------------


WITNESS:
 
 
 
/s/ Jason Williams
Name: Jason Williams
MORTGAGOR:
 
TDS AMENITIES, INC. a Florida corporation
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Chief Executive Officer
 



 
STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
 
)
 

I certify that on June 20th, 2007, Malcolm J. Wright came before me in person
and stated to my satisfaction that he/she:
 
(a) made the attached instrument; and
 
(b) was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of COSTA BLANCA II REAL ESTATE, LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
 

 

 
/s/ J.K. Hudson
NOTARY PUBLIC
 




 
 


 




 

-7-

--------------------------------------------------------------------------------






 
STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
 
)
 



 
I certify that on June 20th, 2007, Malcolm J. Wright came before me in person
and stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of COSTA BLANCA III REAL ESTATE, LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
 
 

 
/s/ J.K. Hudson
NOTARY PUBLIC





STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
 
)
 

 
I certify that on June 20th, 2007, Malcolm J. Wright came before me in person
and stated to my satisfaction that he/she:
 
(a) made the attached instrument; and
 
(b) was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 1), LTD., a Florida limited partnership,
the Manager of TDS TOWN HOMES (PHASE 1), LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
 

 
/s/ J.K. Hudson
NOTARY PUBLIC







 

-8-

--------------------------------------------------------------------------------






STATE OF FLORIDA
)
 
) ss.:
COUNTY OF
)





I certify that on June 20th, 2007, Malcolm J. Wright came before me in person
and stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of TDS TOWN HOMES (PHASE 2), LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
                                  
                                                                        

 
/s/ J.K. Hudson
NOTARY PUBLIC





STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
 
)
 

I certify that on June 20th, 2007, Malcolm J. Wright came before me in person
and stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as Chief
Executive Officer of TDS AMENITIES, INC., a Florida corporation (the “Company”),
the entity named in this instrument, as the free act and deed of the Company, by
virtue of the authority granted by its bylaws and its board of directors.
 
 
 

 
/s/ J.K. Hudson
NOTARY PUBLIC



 
-9-

--------------------------------------------------------------------------------

